Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2022 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 06/28/2019. It is noted, however, that applicant has not filed a certified copy of the CN201910571662.7 application as required by 37 CFR 1.55.

Claim Objections
Claims #1, 13 and 17 are objected to because of the following informalities: 

Claim #1 reads, first portion, and a third portion above the second portion; and wherein a width of the second portion of the channel structure is less that a width of the first portion and the third portion of the channel structure
It is believed by the Examiner that it was meant to read, ‘first portion, and a third portion above the second portion; and wherein a width of the second portion of the channel structure is less [than] 
Claim #13 reads, first portion, and a third portion above the second portion; and wherein a width of the second portion of the channel structure is less that a width of the first portion and the third portion of the channel structure
	It is believed by the Examiner that it was meant to read, first portion, and a third portion above the second portion; and wherein a width of the second portion of the channel structure is less [than] 

Claim #17 reads, first portion, and a third portion above the second portion; and wherein a width of the second portion of the channel structure is less that a width of the first portion and the third portion of the channel structure.
	It is believed by the Examiner that it meant to state, first portion, and a third portion above the second portion; and wherein a width of the second portion of the channel structure is less [than] .

Appropriate correction is required.



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims #3-7, 12 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim #3
Claim #3 (directed to embodiment of Fig. #5) is rejected under 112 (a) new matter since claim #2 (directed to embodiment of Fig. #7) requires the third portion to be the upper portion and the second portion to be the lower portion. Furthermore, claim #1 already requires that the conductive layers are thinner in the second portion thus cannot be the same.

Claim #4
Claim #4 (directed to embodiment of Fig. #5) is rejected under 112(a) new matter because claims #1 & 2 (directed embodiment of fig. #7), which does not have gradually decreasing conductive layer thickness.

Claim #5
Claim #5 (directed to embodiment of Fig. #5) is rejected under 112(a) new matter because claims #1 & 2 (directed embodiment of fig. #7), which does not have gradually decreasing conductive layer thickness.

Claim #6
Claim #6 (directed to embodiment of Fig. #5) is rejected under 112(a) new matter because claims #1 & 2 (directed embodiment of fig. #7), which does not have gradually decreasing conductive layer thickness.
Claim #7
Claim #7 (directed to embodiment of Fig. #5) is rejected under 112(a) new matter because claims #1 & 2 (directed embodiment of fig. #7), which does not have gradually decreasing conductive layer thickness.
Claim #12
Claim #12 (directed to embodiment of Fig. #9) is rejected under 112(a) new matter because it requires the channel structure to include a wider portion between a top surface and a bottom surface of the stack structure, which in contrast to the requirements of claim #1 that a width of the second portion of the channel structure is less than the width of the first portion and the third portion of the channel structure. 
Claim #16
Claim #16 (directed to embodiment of Fig. #9) is rejected under 112(a) new matter because claim #16 requires the thickness of each of the conductor layers in the lower portion is the same which is in contrast with the requirements of claim #15, which requires the thicknesses of the conductor layers in the lower portion are less than the thicknesses of the conductor layers in the upper portion.

    PNG
    media_image1.png
    559
    437
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    593
    428
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    614
    444
    media_image3.png
    Greyscale




Claims #5 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim #5, the phrase "in each of the at least one first division, the thickness of each conductor layer is the same" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase, “the thicknesses of the conductor layers in the at least one first division increase as the depth decreases” are part of the claimed invention.  See MPEP § 2173.05(d). With respect to the present claim #5;
What is the specific division wherein the thicknesses are increased
Because this is a device, what would be the amount or range of thickness increase. 
What is the criticality of the thickness increase.

Regarding claim #7, the phrase " in each of the at least one second division, the thickness of each conductor layer is the same" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase, “the thicknesses of the conductor layers in the at least one second division decrease as the depth increases” are part of the claimed invention.  See MPEP § 2173.05(d). With respect to the present claim #7;
What is the specific division wherein the thicknesses are increased
Because this is a device, what would be the amount or range of thickness increase. 
What is the criticality of the thickness increase.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #1, 2, 6, 8-15, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Goda (U.S. Pub. No. 2013/0137229).

Goda teaches, with respect to claim #1, 13 memory device, comprising: a stack structure (fig. #3B, item 300) (paragraph 0031) comprising the interleaving of a plurality conductor layers (fig. #3B, item 330) and a plurality of dielectric layers (fig. #3B, item 320) (paragraph 0036) over a substrate (fig. #3B, item 302) (paragraph 0022, 0032) along a vertical direction (paragraph 0036); and a channel structure (fig. #3E, item 3601&2 and 3801&2  and 355) extending in the stack structure along the vertical direction (paragraph 0049, 0059, 0062), wherein the channel structure has various widths at different depths (Below, fig. EM#1; W1 in region LR; W2 in region MR; W3 in region UR), wherein the channel structure comprises a first portion (Fig #EM1, item LR) (parallel to conductor 310) (paragraph 0033) above the substrate, a second portion (Fig #EM1, item MR) (parallel to conductor 3903-8) (paragraph 0064) above the first portion, and a third portion (Fig #EM1, item UR) (parallel to conductor 3909-10) (paragraph 0065) above the second portion (paragraph 0049); and wherein a width of the second portion (Fig #EM1, item W2) of the channel structure is less that a width of the first portion (Fig #EM1, W1) and the third portion (Fig #EM1, item W3) of the channel structure (Fig #EM1, item 3601), and thicknesses of the plurality of conductor layers (Fig #EM1, item 3906) at a depth of the second portion are less than thicknesses of the plurality of conductor (Fig #EM1, item 310) layers at a depth of the first portion and the third portion (Fig #EM1, item 3909-10) 
[AltContent: textbox (Upper Region; UR)][AltContent: textbox (Middle Region; MR)][AltContent: textbox (Lower Region; LR)][AltContent: textbox (Width W2)][AltContent: textbox (Width W3)][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: textbox (Width W1)][AltContent: ][AltContent: ][AltContent: textbox (EM #1)][AltContent: ][AltContent: ][AltContent: ]                
    PNG
    media_image4.png
    823
    462
    media_image4.png
    Greyscale



Goda shows, with respect to claim #2, a memory device wherein: the channel structure (fig. #3E, item 3601&2 and 3801&2  and 355) is divided into a lower portion and an upper portion along the vertical direction (Above, fig. EM#1; region MR; region UR), a width of the channel structure in the lower portion (Above, fig. EM#1; W2 in region MR) being less than a width of the channel structure in the upper portion (Above, fig. EM#1; W3 in region UR) (paragraph 0033, 0064-0065); and the thicknesses of the conductor layers (fig. #3b, item t300,c1, t300,c2), in the lower portion, are less than the thicknesses of the conductor layers (fig. #3b, item t300,c4, t300,c5) in the upper portion (paragraph 0039).

Goda shows, with respect to claim #6, a memory device wherein the thicknesses of the conductor layers in the upper portion decreases as the depth increases (paragraph 0039).

Goda shows, with respect to claim #8, a memory device wherein the channel structure is divided into a lower portion (Above, fig. EM#1; region LR) and an upper portion (Above, fig. EM#1; region MR) along the vertical direction, a width of the channel structure (Above, fig. EM#1; item W2), in the upper portion, being less than a width of the channel structure (Above, fig. EM#1; item W1) in the lower portion; and the thicknesses (fig. 3B; item t300,c1) of the conductor layers (fig. 3B; item 3301), in the upper portion, is less than the thicknesses of the conductor layers (fig. 3B; item 310), in the lower portion (paragraph 0033, 0036, 0039).


Goda show, with respect to claim #9, device wherein: the width of the channel structure decreases as the depth increases (Above, fig. EM#1; W3 in region UR > W2 in region MR ) (paragraph 0033, 0064-0065); and the thicknesses of the conductor layers decrease as the depth increases (fig. #3b, item t300,c41 <  t300,c3 <  t300,c4 < t300,c5) (paragraph 0039).

Goda shows, with respect to claim #10, a memory device wherein the width of the channel structure increases as the depth increases (Above, fig. EM#1; item W1> item W2); and the thicknesses of the conductor layers increase as the depth increases (Above, fig. EM#1; item 310> item 3905; Also seen fig. #3B, item 310>3301) (paragraph 0033, 0036, 0039).


Goda shows, with respect to claim #11, a memory device wherein the channel structure (fig. #3E, item 3601&2 and 3801&2  and 355) ( 0059, 0062) includes a narrower portion (Above, Fig. EM#1 region MR; paragraph 0065) between a top surface (Above, Fig. EM#1 region UR) and a bottom surface of the stack structure (Above, Fig. EM#1 region LR), a width of the narrower portion being less than a width of the rest of the channel structure (paragraph 0074-0075); and thicknesses of the conductor layers corresponding to the narrower portion are less than thicknesses of conductor layers corresponding to the rest of the channel structure (paragraph 0074-0075).

Goda shows, with respect to claim #12, a memory device wherein the channel structure includes a wider portion between a top surface and a bottom surface of the stack structure, a width of the wider portion being greater than a width of the rest of the channel structure; and thicknesses of the conductor layers corresponding to the wider portion are greater than thicknesses of conductor layers corresponding to the rest of the channel structure (fig. #3b, item t300,c1< t300,c2 < t300,c3 <  t300,c4 < t300,c5) (paragraph 0039).

Goda shows, with respect to claim #14, a memory device wherein the channel structure (fig. #3E, item 3601&2, 3801&2 and 355) is divided into a lower portion (Above, fig. EM#1, item MR) and an upper portion (Above, fig. EM#1, item UR) along the vertical direction, a width (Above, fig. EM#1, item W2) of the channel structure, in the lower portion (Above, fig. EM#1; in region MR), being less than a width (Above, fig. EM#1, item W3) of the channel structure in the upper (Below, fig. EM#1; in region UR) portion (paragraph 0062).

Goda shows, with respect to claim #15, a memory device wherein: the channel structure (fig. #3E, item 3601&2 and 3801&2  and 355) is divided into a lower portion (Above, fig. EM#1; region MR) and an upper portion (Above, fig. EM#1; region UR) along the vertical direction, and the thicknesses of the conductor layers (fig. #3b, item t300,c1, t300,c2), in the lower portion, are less than the thicknesses of the conductor layers (fig. #3b, item t300,c4, t300,c5) in the upper portion (paragraph 0039).

Goda shows, with respect to claim #19, a memory device wherein forming the channel structure comprises: forming a channel hole in the dielectric stack (fig. #3C, item 335) (paragraph 0043); forming a semiconductor plug (fig. #3D, item 355) at a bottom of the channel hole (paragraph 0048); and forming a functional sidewall over and in contact with the semiconductor plug (paragraph 0048).




Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:

Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims #17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goda (U.S. Pub. No. 2013/0137229) and further in view of KAWASAKI et al., (U.S. Pub. No, 2020/0227318), hereinafter referred to as "Kawasaki".

Goda substantially shows the claimed invention as shown above.
Goda shows, with respect to claim #17, a method comprising method for forming a three-dimensional (3D) memory device (fig. #3e, item 300, paragraph 0031), comprising: forming a dielectric stack (fig. #3b, 3201-4) (paragraph 0039) over a substrate (fig. #3b, item 302) (paragraph 0032), wherein the channel structure comprises a first portion (Fig #EM1, item LR) (paragraph 0033) above the substrate, a second portion (Fig #EM1, item MR) (paragraph 0064) above the first portion, and a third portion (Fig #EM1, item UR) (paragraph 0065) above the second portion (paragraph 0049); and wherein a width of the second portion (Fig #EM1, item W2) of the channel structure is less that a width of the first portion (Fig #EM1, W1) and the third portion (Fig #EM1, item W3) of the channel structure (Fig #EM1, item 3601), and thicknesses of the plurality of conductor layers (Fig #EM1, item 3906) at a depth of the second portion are less than thicknesses of the plurality of conductor (Fig #EM1, item 310) layers at a depth of the first portion and the third portion (Fig #EM1, item 3609-10). 

Goda substantially shows the claimed invention as shown in the rejection above.
Goda fails to show, with respect to claim #17 a method wherein the dielectric stack comprising interleaved a plurality of sacrificial layers and dielectric layers along a vertical direction, wherein a thickness of at least one of the plurality of sacrificial layers is different from thicknesses of other sacrificial layers; forming a channel structure in the dielectric stack along a vertical direction.

Kawasaki teaches, with respect to claim# 17, memory device, comprising: forming memory array region (fig. #5, item 100) through each layer within the first alternating (interleaved) stack (fig. #5, item 132, 142) which consist of a dielectric (fig. #5, item 132) wherein the plurality of dielectric layers (fig. #5, item 132) (paragraph 0092) are over a substrate (fig. #la, item 8) (paragraph 0070) along a vertical direction (paragraph 0092,0094); and a channel structure (fig. #9b, item 60L) may be sequentially deposited in the memory openings, (fig. #9a, item 49), wherein sacrificial layers (Fig. #15b, items 103, 104, 105) which consist of different thicknesses [fig. 15b, item 103 (2-5 nm)] (paragraph 0080) [(fig. #15b, item 104 (30-40 nm)] are removed (paragraph 0077, 0089) wherein a buried source layer (fig. #15d, item 14) is deposited to construct the source material layer (fig. #15d, item 10') (paragraph 0150) and sacrificial layers (Fig. #15b, items 103, 104, 105) which are flush with surface of the channel opening (paragraph 0127) and therefore by nature of the term are proportional to the channel width.

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #17 a method, comprising method for forming a three-dimensional (3D) memory device, comprising: forming a dielectric stack over a substrate, the dielectric stack comprising interleaved a plurality of sacrificial layers and dielectric layers along a vertical direction, wherein a thickness of at least one of the plurality of sacrificial layers is different from thicknesses of other sacrificial layers; forming a channel structure in the dielectric stack along a vertical direction, into the method of Goda, with the motivation that this allows for forming the conductive layers by etching out sacrificial layers allows the formation of the proper gate electrode layers based on whether the 3D NAND of Goda is a floating gate or charge traps, as taught by Kawasaki.

Goda substantially shows the claimed invention as shown in the rejection above.
Goda fails to show, with respect to claim #18 a method further comprising forming a gate line slit in the dielectric stack, wherein replacing the plurality of sacrificial layers with the plurality of conductor layers comprises: removing the plurality of sacrificial layers to form a plurality of lateral recesses; and depositing a conductor material to fill the plurality of lateral recesses.
Kawasaki shows, with respect to claim #18 a method further comprising forming a gate line slit (Fig. #9, items 49) in the dielectric stack (fig. #5, item 132) (paragraph 0120), wherein replacing the plurality of sacrificial layers (fig. #5, item 142) with the plurality of conductor layers comprises (paragraph 0088): removing the plurality of sacrificial layers (paragraph 0088, 0094) to form a plurality of lateral recesses (paragraph 0103, 0130); and depositing a conductor material (fig. #18c, item 146, 246) to fill the plurality of lateral recesses (paragraph 0103, 0159).


It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #18 a method further comprising forming a gate line slit in the dielectric stack, wherein replacing the plurality of sacrificial layers with the plurality of conductor layers comprises: removing the plurality of sacrificial layers to form a plurality of lateral recesses; and depositing a conductor material to fill the plurality of lateral recesses, into the method of Goda, with the motivation that this allots area for the formation of the charge storage layer over the plurality of memory material portions that are vertically spaced apart, as taught by Kawasaki.

////

Claim #20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goda (U.S. Pub. No. 2013/0137229) as modified by KAWASAKI et al., (U.S. Pub. No, 2020/0227318), hereinafter referred to as "Kawasaki" and in further view of Hojo et al., (U.S. Pat. No. 10,700089), hereinafter referred to as "Hojo ".

Goda as modified by Kawasaki, shows the claimed invention as shown in the rejection above
Goda fails to show, with respect to claim #20, a memory device wherein a stack of layers including a blocking dielectric layer, a charge storage layer, a tunneling dielectric layer and a semiconductor channel material layer

Kawasaki teaches, with respect to claim #20, a memory device wherein a stack of layers including a blocking dielectric layer (fig. #9b, item 52), a charge storage layer (fig. #9b, item 54), a tunneling dielectric layer (fig. #9b, item 56), and a semiconductor channel material layer (fig. #9b, item 60L) (paragraph 0129).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #20, a memory device wherein a stack of layers including a blocking dielectric layer, a charge storage layer, a tunneling dielectric layer and a semiconductor channel material layer, into the method of Goda with the motivation this assist in regulating the possible leakage of the charge density of donors and acceptors, as taught by Kawasaki.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
06/15/2022

/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812